IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-31044
                         Conference Calendar
                          __________________


WILLIE TRIPLETT, JR.,

                                      Plaintiff-Appellant,

versus

DARRELL WHITE; EAST BATON ROUGE
PARISH PRISON; EAST BATON ROUGE
CITY, POLICE DEPARTMENT,

                                      Defendants-Appellees,

and

JOE SABELLA,

                                       Defendant.


                        ---------------------

           Appeal from the United States District Court
               for the Middle District of Louisiana
                         USDC No. 92-CV-19

                        ---------------------

                          April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

      This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    In this civil rights action, Willie Triplett filed a


      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31044
                                -2-


notice of appeal from an order of the district court entered on

August 22, 1995, granting in part the defendants' motion for

summary judgment.

     The district court's order granting partial summary judgment

disposed of fewer than all the parties and claims; thus, it is

not a final order.   We discern no basis for appellate

jurisdiction.

     Triplett's motion for the appointment of counsel to

represent him at an evidentiary hearing scheduled before the

magistrate judge is DENIED.   Triplett should direct this motion

to the district court.

     APPEAL DISMISSED.